2
 3

4
 5
 6                                           UNITED STATES DISTRICT COURT
                                                  DISTRICT OF NEVADA
 7
 8                                                                 )           Case #2: 16-CV-2525-MMD-NJK
     AMARJN PHARMA, INC. et al.,                                   )
 9                                                                 )
                                                                   )           VERIFIED PETITION FOR
10                        Plaintiff(s),                            )           PERMISSION TO PRACTICE
                                                                   )           IN TIDS CASE ONLY BY
11              VS.                                                )           ATTORNEYNOTADNITTTED
                                                                   )           TO THE BAR OF THIS COURT
12   WEST-WARD PHARMACEUTICALS                                     )           AND DESIGNATION OF
     INTERNATIONAL LIMITED et al.,                                 )           LOCAL COUNSEL
13                                                                 )
                          Defendant(s).                            )
14                                                                             FILING FEE IS $250.00
15
16              ____E..,.im_e_r_ic_R..,...e_ig....,.,-""'"P_le_ss,i_s___, Petitioner, respectfully represents to the Court:
                           (name of pettttoner)
17
                1.        That Petitioner is an attorney at law and a member of the law firm of
18
                                                        Winston & Strawn LLP
19                                                                (firm name)

20    with offices at                                              10 1 California Street
                          --------------------~--~~~----------------------
                                                                       (street address)
21
                          San Francisco                                             California                       94111
22                           (city)                                                   (state)                       (zip code)
23              415-591-6808                                        ereigplessis@winston.com
       (area code + telephone number)                                        (Email address)
24
                2.        That Petitioner has been retained personally or as a member of the law fitm by
25      West·Ward Pharmaceuticals International limited and
                                        al_s-,us~A,.-In_c._ _ _ _ _ _ _ _
      _H_ik_m_aP_h_ar_m_ac-,eu,....,tic..                                   to provide legal representation in C01U1ection with
26                        [client(s)]

27    the above-entitled case now pending before tills Court.
28                                                                                                                            Rev. 5/16
            3.      That since          June 11, 2018          , Petitioner has been and presently is a
                                            (date)
2    member in good standing of the bar of the highest Court of the State of               California
                                                                                            (state)
3    where Petitioner regularly practices law. Petitioner shall attach a ce1ti:ficate fi:om the state bar or
4    from the clerk of the supreme court or highest admitting court of each state, telTitory, or insular
 5   possession of the United States in which the applicant has been admitted to practice law certifYing
 6   the applicanes membership therein is in good standing.
 7           4.      That Petitioner was admitted to practice before the following United States District
 8   Comis, United States Circuit Comts of Appeal, the Supreme Comt of the United States and Courts
 9   of other States on the dates indicated for each, and that Petitioner is presently a member in good
10   standing of the bars of said Courts.
11                           Court                             Date Admitted               Bar Number
12                    State ofNewYork                          January 20, 2011
     -----------·-------·-·-
13                   District of Columbia                       January 6, 2012               1005104

14                 U.S.C.A, Federal Circuit                   September 5, 2013

15                U.S.C.A., Seventh Circuit                      May 29, 2015

16
17
18
19
             5.      That there are or have been no disciplinary proceedings instituted against petitioner,
20
     nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
     or administrative body, or any resignation or termination in order to avoid disciplinary or
22
     disbarment proceedings, except as described in detail below:
23
     None
24

25

26
27
28                                                      2                                               Rev. 5/16
             6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give

2    patticulars if ever denied admission):

3    None
4

5
 6           7.       That Petitioner is a member of good standing in the following Bar Associations.

 7   None

 8
 9

10           8.       Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2

11   (formerly LR IA 10·2) during the past three (3) years in the following matters: (State "none" if no applications.)

12   Dale of Application               Cause                          Title of Court                 Was Application
                                                                    Administrative Body                Granted or
13                                                                    or Arbitrator                      Denied
14             None
     -----------------~------------------



15

16

17   -------------------------------------
18

19                      (If necessary, please attach a statement of additional applications)

20           9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards ofthe

21   State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

22   extent as a member of the State Bar ofNevada.

23           10.      Petitioner agrees to comply with the standards of professional conduct required of

24   the members of the bar of this court.

25            11.     Petitioner has disclosed in writing to the client that the applicant is not admitted to

26   practice in this jurisdiction and that the client has consented to such representation.

27
28                                                           3                                                 Rev. 5/16
 1           That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
2
3

 4                                                   ·-        /      Petitioner1 hi~nature
     STATE OF           California           )
5                 --------                   )
                                             )
 6

 7               Eimeric Reig-Plessis       , Petitioner, being first duly sworn, deposes and says:
 8   That the foregoing statements are true.
9

10   ~~~fore me this
11                                                                           SC~: .t\TTAcHEQ -
     _ _ _ _day of                ~~-
12                                                                           CA        T      <._) (\..   <\-:-r
13
                      Notary Public or Clet·k of Court
14

15
16                   DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                      THE BAR OF THIS COURT AND CONSENT THERETO.
17
             Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
     believes it to be in the best interests of the client(s) to designate       Wayne A. Shaffer
19                                                                             (name of local counsel)
     Attomey at Law, member of the State of Nevada and previously admitted to practice before the
20
     above-entitled Court as associate resident counsel in this action. The address and email address of
21
     said designated Nevada counsel is:
22
23                                       9790 Gateway Drive, Suite 200
                                                   (street address)
24

25
                          Reno
     ------~--::--------' ,,
                        (city)
                                                          ____---;-,.-,-..-----
                                                               Nevada
                                                                (state)
                                                                                                             89521
                                                                                                    -~.....---~-'
                                                                                                            (zip code)

26             775-322-1170                          wshaffer@laxalt-nomura.com
      (area code+ telephone number)                        (Email address)
27

28                                                         4                                                       Rev. 5/16
 1   By this designation the petitioner and undersigned party(ies) agree that this designation constitutes

 2   agreement and authorization for the designated resident admitted counsel to sign stipulations
 3   binding on all of us.
 4
 5              APPOINTMENT OF DESIGNATED RESI DENT NEVADA COUNSEL

 6
 7          The undersigned party(ies) appoint(s) - ------,--W--;ay..n_e_A
                                                                         , ._s_h_a_ffl"et_·_ _ _ _ as
                                                                   (name of local counsel)
 8   his/her/their Designated Resident Nevada Counsel in this case.
 9

10
                                           (patty's signat1ll'e)
11
                                           \\CladMA ~. s~?Y ,~ c..UM&e2..\, \-\\~ f~
12                                         (type or pdot party name, title)          u-=.,1\, ~". ~ l.:>o4lr ~      ~\
13                                                                                   ?~....» · 1:.,..,~'\ L-\J. ·
                                           (party's signature)
14

15
                                           (type or print party name, title)
16
17                              CONSENT OF DESIGNEE
            The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18
19

20
21                                         1519                              wshaffer@laxalt-nomura.com
                                           Bar number                        Email address
22

23
     APPROVED:
24
                 ___ day of _January
     Dated: this 3rd                      19
                              _ __ ___, 20_
25

26
     UNITED STATES DISTRICT JUDGE
27
28                                                     5                                                Rev. 5/16
   THE STATE BAR
   OF CALIFORNIA
   180 HOWARD STREET, SAN FRANCfSCO, CAUPORN!A 94105-1617          TELEPHONE: 888-800-3400




             CERTIFICATE OF STANDING



                                         November 29, 2018




TO WHOM IT MAY CONCERN:

This is to certify that according to the records of the State Bar, EIMERIC
REIG-PLESSIS, #321273 was admitted to the practice of law in this state by
the Supreme Court of California on June 11, 2018; and has been since that
date, and is at date hereof, an ACTIVE member of the State Bar of
California; and that no recommendation for discipline for professional or
other misconduct has ever been made by the Board of Trustees or a
Disciplinary Board to the Supreme Court of the State of California.




                                         THE STATE BAR OF CALIFORNIA




                                         Denise Velasco
                                         Custodian of Records
                            cSiafe ofXetJ) Yor.k
              cSupreme Oourf, 7/ppeffafe Z>ioision
                     'J.hird;Judictai7Jeparfmenf


      9,' !Roberi:JJ. !JlCayb'erger,   G/er.k of!lle 7/ppe/fale 1Jivision ofi/2e
c5upreme Gaur/ of!lle c5fa/e ofXew Yor.k, <Jfi'irdf/udiata!Z>eparlmenf,            do
hereby aerlify lf2al



                       CJimeric fl(etgr-J :Plessis

havin5' la.hen andsubso.ribecf!.he Conslilulioila!Oa!£ ofOffice as prescr·ibedby
law, ,;as duly jjcensedandadmi//edlo praclice by /his Co uri as an ?~!forney
andCounselor a/ Saw in af!co uris of!lie cJ/a/e oj9Cew Yorh on /be 201.£ clay of
Yanaary,   2011, is currenffj in 5'oods/an&n5' andis reyis/eredwi/h /he
?ld"minislralive Office   of!.he Courts as reruirec!by sec/ion four iium:lred'six(y--
ei5'£t--a ojl.be J/udiciary f3aw.


                           ~ Wi!ness W.bepeof,     g /lave hereunlo sel my .hancf
                               andaffixedlfle c5eafofsaidGou.t•f, a/ I fie
                               Oily o[Dlfliany, /.his :Jrcfclay of'lJecember, 20Jcj,




                                                      Gler.k
     On behalf of JULIO i\. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                      the District of Columbia Bar does hereby certify that




was duly qualified and admitted on January 6, 2012 as an attorney and counselor entitled to
 practice before this Court; and is, on the date indicated below, an Active member in good
                                      standing of this Bar.




                                                                       In Testitnol1y Wherc<~f,
                                                                   I have hereunto subscribed my
                                                                   name and affixed the scal.ofthis
                                                                   Cc{urt at.t~lc CifY of Washington,
                                                                    D.~·'?•pnJ':-{9X~1~lJ~!-!r,..~Q,201B.
                                                                         ;'-~·'f.'f':>;l~ ,;}?'s~,J',~'' ~(',(:}~;:' ,,,




                                                                   ~:~~~       Clerk of the Court
                                                                                   •       l

                                                                                            '      i
                                                                                                    (         '    ~       '




                                                                  lssuctiBy:           ~~
                                                                               District of Columbia Bar l'vlembership




For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                   mcm bcrscrviccs@dcbar .org.
CALIFORNIA JURAT                                                                                     GOVERNMENT CODE§ 8:202




  A notary public or other officer completing this certificate verifies only t11e identity of the Individual who signed
  the document to which this certificate Is attached, and not the truthfulness, accuracy, or validity of that document.




State of California

County of   5'ctn      Ft~ n (; s (           CJ

                                                                   Subscribed and sworn to (~~) before me on
                                                                                     t4
                                                                   this     I t..J        day of      D-e. (I?''" h£f.2oJL, by
                                                                             Date                           Month                    Year


                                                                   (1)    E i rn e f'i c..
                                                                   (and (2) _ _ _ _ _ _ _ _ _ _ _ _ _ _ ),
                                                                                                 Nome(s) of Signer{s)

                                                                   proved to me on the basis of satisfactory evidence to
                                                                   be the person(srl who appeared before me.




      Place Notary Seal and/or Stamp Above
                                                                   Slgoature         / 4 ;rz,;:J;;~
                                                                                               ySignature of Nota             Public




1- - - - - - - - - - - - - - - -                           OPTIONAL---------------.

                      Completing this Information can deter alteration of the document or
                       fraudulent reattachment of this form to an unintended document.

  Description of Attached Document

  Title or Type of Document:                                                    '-f i·-'-1_·i_o_yt-=---"f_Cl_/,___...:.A_e_·r_m. I 5 .5' I q_fl_
                                   _V.:._:e._,_r_,l_{_;.._,e."'-"'J"'----'-ft-'e___

   Document Date:        l'J.?c e. mb?r !'I, ;{ 0 I~                                      NumberofPages:             s-t- :7 c~+ls
  Signer(s) Other Than Named Above:                /V C•      o J )w;_ ,..       "-.1~~L:Z

©2018 National Notary Association
                                1
                                                                CERTIFICATE OF SERVICE
                                2
                                          Pursuant to FRCP 5(b) and Section IV of the District ofNevada Electronic Filing
                                3

                                4 Procedures, I hereby certify that I am an employee of LAXALT & NOMURA, LTD., and

                                5 that I caused to be served a true and correct copy of the foregoing by E-Service by filing

                                6 the foregoing with the Clerk of Court using the CM/ECF system, which will

                                7 electronically mail the filing to all listed counsel including to the following email
                                8 addresses:

                                9
                                  Nicholas J. Santoro                                 Michael D. Rounds
                               10 nsantoro(a{santoronevada.com                        mrounds@bhfs.com

                               11 Jason Smith                                         Ryan Cudnik
                                  jsmith@santoronevada.com                            rcudnik@bhfs.com
                               12
                                  Christopher N. Sipes                                Caroline Sun
                               13 csipes@cov .com
                                                                                      csun@buddlarner.com
                               14
                                  Einar Stole                                         Constance S. Huttner
                               15 estole@,cov .com                                    Chuttner@buddlarner.com

                                                                                      Frank D. Rodriguez
                                                                                      frodri guez(a{buddlarner. com

                                                                                      Beth Finkelstein
                                                                                      bfinkelstein@buddlarner.com




                               24 Jordan L. Moran

                               25 Jmoran@cov.com

                               26         DATED this 2nd day of January, 2019.

                               27                                              Is/Laurie Pieratt
                                                                               LAURIE PIERATT
                               28
LAXALT & NOMURA, LTD.
ATTORNEYS AT LAW
9790 GATEWAY DRIVE
SUITE 200
... ____ . ·---   -   ri-~-.
